 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'DanielOldsmobile,Inc.andLocalLodge 31,InternationalAssociationofMachinists&Aerospace Workers,AFL-CIO, Case 17-CA-3501October 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn October 30, 1968, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertainotherunfairlaborpracticesandrecommended the dismissal of such allegations.Thereafter, Respondent filed exceptions to the TrialExaminer's DecisonPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer with the following modifications.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(3) and (1) when, inretaliation,itselectedfor lockout only thoseemployeeswho had participated in a protectedstrike.'On April 5, Respondent sent notices to only 16 ofthe 25 locked out employees to report for work onApril8.None did so Thereafter, Respondentnotified 20 of them to report for work and all 20complied. In each instance Respondent omittedfrom the notices four employees it contended hadengaged in misconduct during the preceding strike.The Trial Examiner found that on April 5 whenRespondent offered work to 16 of the 24 claimants,'Respondent had at least 23 positions to which theyhad a rightful claim. He concluded that the lockedoutemployeeswereentitledtobeofferedreinstatementasagroup and, in accord withexistingprecedent, found that backpay was not'In reaching our conclusion,we find it unnecessary to consider thatportion of the Trial Examiner'sDecision in which he concludes that evenin the absence of discrimination,the lockout would have violated the ActHowever, pertinent the factors he examines and however reasoned hisevaluation of them, we think it inappropriate to resolve this issue in a casewhich can be decided on common and fully accepted principlestolled as to the 16 to whom offers of reinstatementwere made.3 We agree with the Trial Examiner thatwhere a discriminatory lockout of a large group ofemployees is involved, the same principles aregenerallyappositeasareapplicabletothereinstatement and tolling of backpay of strikers.However, since the issuance of the Trial Examiner'sDecision, the Board has reconsidered the principlesgoverning the situation where not all strikers areoffered reinstatement.' In accordance therewith, wefind that the backpay of any of the 16 employeeswho received and refused offers of reinstatement totheir former or substantially equivalent positions onApril 8, shall be tolled, and we hereby amend theTrial Examiner's remedy accordingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its order theRecommended Order of the Trial Examiner andorders that Respondent, O'Daniel Oldsmobile, Inc.,Omaha, Nebraska, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified.Substitute the following for paragraph 2(a) of theTrial Examiner's Recommended Order:"(a)Offer to Jack Bradbury, Frank Pilant,Charles Schneider, and Harold Wallace immediateandfullreinstatementtotheirformerorsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them and the other employees listed inAppendix B to the Trial Examiner's Decision wholefor any loss of earnings they may have suffered byreason of the discrimination against them in themanner set forth in the section of the TrialExaminer'sDecisionentitledTheRemedy, asamended herein."'One locked out employee had resigned on March 22'In reaching this conclusion,the Trial Examiner relied on the principlesset forth inRiceLake Creamery Co ,151NLRB 1113, and other caseswhich followedRobert S Abbott PublishingCo,139NLRB 1328,enforcement denied 331 F2d 209 (C A 7)'Southwestern Pipe, Inc ,179 NLRBNo 52 Thiscase holds that wherestriking employees make an unconditional offer to return to work and theemployer, without a discriminatory motive, offers reinstatement to them asless than a group,backpay is tolled as to those strikers who receive offersof reinstatement but who refuse then to return to workTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The charge hereinwas served upon Respondent on March 5, 1968,' theamended complaint issued on July 3, and the case washeard on July 30 and 31, and August 1. After the hearingbriefs were filed by Respondent and the General Counsel.Upon the entire record,, including my observation ofthewitnesses,Iadopt the following findings andconclusions'All dates refer to 1968, unless otherwise indicated'for correction of the record and certain evidentiary rulings, see the179NLRB No. 55 O'DANIEL OLDSMOBILE, INC.3991.RESPONDENTS OPERATIONSO'Daniel Oldsmobile, Inc , herein called Respondent, isan Indiana corporation, and is engaged in the retail saleand servicing of automobiles at its establishment inOmaha, Nebraska Respondent annually purchases goodsandservicesvaluedatmore than $50,000 fromout-of-State sources, and annually receives gross revenuesin excess of $500,000.Respondent is engaged in commerce under the Act.It.THE UNIONLocalLodge31,InternationalAssociationofMachinists& Aerospace Workers, AFL-CIO, hereinaftercalled the Union, is a labor organization underthe Act.IIITHE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondent violated Section 8(a)(1) of theAct by interrogation,promisesof benefits, and threats ofreprisal?2Whether Respondent violated Section 8(a)(3) and (1)of the Act by (a) withdrawing certain employee privileges,(b) suspending an employee on December 26, 1967, fortardiness, (c) failing to reinstate any striking employeesuntilApril 18, and (d) discharging four of them as ofApril 18, because of their alleged misconduct?3.Whether Respondent violated Section 8(a)(5) and (1)of the Act by unilaterally reducing the wages of two"clean-up" employees?'A. Sequence of EventsOn August 24, 1967, the Union filed a petition for aBoard election among Respondent's service, body shop,and parts department, employees, and on September 26,Respondent and the Union executed a stipulation forcertificationupon a Board electionOn October 11,Respondent filed a charge against the Union,allegingviolations of Section 8(b)(1)(A) and (2) of the Act OnNovember 9, the charge was dismissed by the RegionalDirector, and on November 21, Respondent appealed tothe General Counsel from suchdismissal.On December 1,the election was held and, the Union having won, it wasorders of October 1 and 9, and the General Counsel's motion to correcttranscript of August 22After the hearing, the parties submitted,at myrequest, certain information regarding the hiring date of Ogle, which hasbeen markedas TX Exhs I and 2 Theyare hereby received in evidence,'An allegation of refusal to bargain with the Union in good faith wasstruck at the hearing,upon motion of Respondent,whichmotion wasmade after the Examiner had granted the Union's request for leave towithdraw the charge insofar as it alleged such refusal to bargain (Suchrequestwas made after the parties had at the hearing negotiated acontract)Certain other 8(a)(5) allegations in the amended complaint (pars8(e)(1) and(2))were struck at the same time for the same reason Anallegation of an unlawful unilateral change in the vacation pay of cleanupemployees(par 8(e)(3) of the complaint)was also struck for reasons whichappear in the recordAn allegation in par 10(a) of the amended complaint that Respondentviolated Sec 8(a)(3) of the Act by instituting new rules and penalties fortardiness in December 1967, was struck,since the only evidence on thispoint wasthatRespondent's rule on tardiness had been promulgated longbefore the advent of the Union,and,while there admittedly was a"modification"of that rule with respect to Pilant on December 26, thatmatter was adequately covered by par 10(b) of the amended complaint,which is discussed belowcertified by the Regional Director on December 11 OnJanuary19,1968,theGeneralCounseldeniedRespondent's foregoing appeal, and on January 30, theparties had their first bargaining sessionOn February 10,UnionAgentTilleycalledRespondent'scounsel,Rasmussen, to inquire about a date for the next meetingand March 11 was agreed upon as the earliest mutuallyconvenient date. However, on February 28, 25° of the 34employees in the unit, hereinafter called the "claimants,"decided to walk out because of dissatisfaction withRespondent's conduct of the bargaining.When Tilleylearnedof this, he promptly called Rasmussen, whoassented to Tilley's proposal that the date of the nextmeeting be moved up to March 2, but only upon conditionthatTilley get the men back to work. Tilley thereuponordered the men to return to work, but they voted to waituntil the outcome of the March 2 bargaining session.Upon being apprised of this, Rasmussen agreed to meetwithTilley under those conditions. In the morning ofMarch 2, the parties met, and later that day, upon beingassured by Tilley that Respondent was bargaining in goodfaith, the claimants agreed to return to work on Monday,March 4, which was the next regular workday However,when they reported in the morning of March 4, they wererefused admission by Respondent's vice president, Osland,who stated that Respondent was not ready for them.Thereupon, the men resumed their picketing activity. OnApril 5, 16 of them were instructed to report for work onApril 8, but they failed to do so. However, when on April15,Respondent instructed 20 of them to return to workon April 18, they complied. Between April 15 and 18, fourother claimantswere notified of their discharge formisconduct during the period of the strike and "lockout,"and they have not been recalled 'B. Discussion1.Threats and interrogationBradbury testified that sometimeinNovemberO'Daniel,Respondent's president, summoned him to aroom used by Respondent as a conference room, askedhim why the men wanted a union, and asserted thatO'Daniel would never have a "100%unionshop" and noone would tell him how to run his business. O'Danieldenied interrogating Bradbury On the basis of demeanor,IcreditBradbury and, in the context of the entireconversation, as well as the other unfair labor practicesfound below, such interrogation is deemed coercive.Schneider testified that late in November he was invitedto lunch by Vice President Osland, who asked howSchneider felt about the Union, and promised that theemployees'commissions',would probably be increasedfrom 46 to 50 percent, if they rejected the Union.Osland admitted the invitation to lunch and theinterrogation of Schneider described above, but denied thepromise ascribed to him, albeit somewhat equivocally. Onthe basis of demeanor, as well as the circumstantiality ofSchneider's testimony, I credit him, and find thatRespondent violated Section 8(a)(1) of the Act byOsland's interrogation of Schneider, and his promise to41twas stipulated that 26 walked out on February 28 However, thisnumber included Gewecke, an admitted supervisor, for whom no relief issought'The 25th claimant,Henvey, resigned on March 22.'The employees here involved serviced and repaired automobiles,and thecompensation of most of them was based in part on a percentage of theprice paid by the customer for their work 400DECISIONSOF NATIONALLABOR RELATIONS BOARDSchneider of an increase in commissions, if the Union wasred ectedOsland admitted, also, that about the same time hetookNelson to lunch and did not dispute Nelson'stestimony that on that occasion Osland deprecated theneed for a union and that, when Nelson cited the failureof Respondent to give any answer to the employees withrespect to certain demands made by them at a meetingwith management, Osland remarked that Respondent hadbeen prepared to grant these demands but was preventedfrom doing so by the advent of the Union Since theimplication of this remark was that, once the Union wasremoved from the scene, the employees' demands wouldbe granted, it is found that Respondent thereby violatedSection 8(a)(1) of the Act'As already related, on March 4, the returning strikerswere denied admission to the shop. Union Agent Vogeltestified that later that morning he met with O'Daniel toask why the employees had been barred from the shopHaith, one of the strikers, accompanied Vogel On thebasis of a synthesis of the testimony of Vogel, Haith, andO'Daniel, himself, it is found that O'Daniel characterizedtheUnion's contract proposals as "rediculous" anddeclared that, if the Union insisted thereon, the employees"might be walking the bricks until doomsday."8According to Union Agent Tilley, later the same day,when he broached the matter of the return of the strikers,O'Daniel declared that his position was the same as it hadbeen that morning - namely "no contract, no work."Haith substantially corroborated this, but O'Damel deniedthat he discussed the return of the strikers with Tilley Onthebasisofdemeanor,and in view of Haith'scorroboration, I credit TilleyBy the foregoing remarks to Vogel and Tilley, O'Danielwas, in effect, saying that the "lockout" of the strikersinstituted thatmorning would continue until the Unionreceded from certain of its demands In view of thefinding below that the lockout, itself, was illegal, it followsthat O'Daniel's threat to continue the lockout indefinitelyviolated Section 8(a)(1) of the Act.Employee Vaughn testified that on January 3, 1968, hecomplained to Osland that his pay for New Year's Day, apaidholiday,had been reduced below the amountestablished by past practice. According to Vaughn, Oslandrejoined that he could not do anything about it, as theemployees had voted the Union in Despite Osland'sdenial, I credit Vaughn and find that Respondent violatedSection 8(a)(I) of the Act by Osland's foregoing remark,which, in effect, apprised Vaughn that, because theemployees had chosen to be represented by the Union,Osland was not disposed to make up any deficiency inVaughn's check '2 8(a)(3) violationsa.Withdrawal of privilegesGewecke, an admitted supervisor, was employed byRespondent from 1962 to April 1968 in its "tower," whichwas an elevated area in Respondent's building, and hisdutiesconsistedof assigning jobs to the mechanicsthrough an intercom system. The tower was also used bythe mechanics as a sort of lounging area during informalwork breaks, as well as a place to eat lunch. Gewecketestified that about a week after the election he wasinstructed by Osland, in the presence of an employee, notto permit any employees to loiter in the tower, exceptduring their lunch period; that no such instruction hadever been issued before, and that there was no preexistingrule to that effect Bradbury testified that he was told byGewecke of this instruction, and it is not disputed that theemployees have complied therewithOsland admittedgiving such an instruction on that occasion, but insistedthat he had given like instructions to Gewecke before theelection,whenever he observed excessive loitering in thetowerOn the basis of demeanor, I credit Gewecke, andfind that, whether or not there was a preexisting plant ruleagainst loitering in the tower,10 no action was taken toimplement that rule until about a week after the Unionwon the election. As for Osland's motivation, I deemsignificant not only the timing in relation to the electionbut also the fact that at or about the same time OslandtoldGewecke that, if the employees wanted a "unionshop,"Respondent's shop would be run like one, andinstructed Gewecke to keep a record in the future of thenames of any employees who were tardy or did not attendto their work " I infer from the foregoing that the Union'svictory in the election prompted Osland to adopt a policyof imposing more stringent working conditions, which wasreflected in his instructions against loitering in the towerIn view of this, as well as the abundant, additionalevidence in the record of Osland's union animus, it isfound that, because of the employees' selection of theUnion, he issued the foregoing instruction to Gewecke,which was designed to, and did, deter the employees fromusing the tower as a lounging area during work hours, andthatRespondent thereby violated Section 8(a)(3) and (1)of the Act"b Suspension of PilantRespondent admittedly had a long-standing, publishedrule, providing that employees who were late twice in thesame week might be given a 1-day suspension. It is clearfrom the record that many, if not all, of the employeeswere habitually late several times a week, and Pilant'The General Counsel appears to contend that the foregoing luncheoninvitationswere, in themselves,unlawful blandishmentsThere is nosubstantialdispute that this was the first time that either Nelson orSchneider received such an invitation from Osland,and it is inferrable thathismotive was to make them receptive to his efforts to wean them awayfrom the Union However,there can be no doubt that the not uncommonpractice of unions of treating employees to refreshments is designed tomake them more receptive to union preelection propagandaYet, theBoard deems such blandishments so innocuous that it has even refused tohold that they have any tendency to affect freedom of choice in anelectionLloyd A Fry Roofing Co ,123 NLRB 86, and cases there citedItwould seem inconsistent with such rulings to find that the instantluncheon invitations were,in themselves, coerciveThe quotation is from O'Daniel's versionHaith'swas not substantiallydifferent'However, as the matter was not fully litigated but was disposed of inthe manner described above(see fn 3),1make no finding that there was,infact,an intentional underpayment nor that it was discriminatorilymotivated"Kavan, who was called by Respondent,testified that as far as he knewthere was a longstanding rule against loitering in the tower,but that hehad paid no attention to it Even if this be regarded as proving theexistenceof the rule,itwould still tend to corroborate Gewecke'scontention that no such rule was enforced until after the electionThisfinding is based on Gewecke's testimony, which I credit,notwithstandingOsland's rather equivocal denial that he made anyreference to the Union on that occasion"I make no similar finding as to his instructions to Gewecke to keep arecord of tardiness, etc , as Gewecke did not comply therewith, and there isno evidence that such instruction was made known to the employees or hadany deterrent effect on them nor that any employee was disciplined fortardiness,except in the case of Pilant, which is considered below, in thetext O'DANIEL OLDSMOBILE, INC.admitted that he was the worst offender in that regardHowever, although Osland urged the employees at shopmeetings to improve their attendance, there is no evidencethat before the election Pilant or any other employee wasdisciplined for tardinessHowever, several days after theelection, according to Pilant, he was warned by Osland ofdischarge, if he continued to be late, and on December 26,when he was again late, he was laid off for 3 days byOsland,who commented at the time, "If you want toknow how it is going to be to have a union in the shop, Iwill give you an idea " When asked at the hearing whetherhe made the foregoing comment, Osland gave conflictingand equivocal answers 13 In view of this, as well demeanor,Icredit PilantAs to his reason for imposing a 3-day layoff, despitethe fact that the Respondent's rule provided only for aI-daylayoff,Osland testified that hemade "anadjustment" in the rule "because normally we would havefired theman" due to the "pattern" of his tardinessHowever, there was no evidence that Pilant's tardinesswasmore serious after the election than beforeYet,Osland did not see fit to give Pilant any personalreprimand or warning on that account until shortly afterthe election, which warning was soon implemented by thesuspension In view of this, as well as the fact that theduration of the suspension exceeded that provided for inRespondent's own rule, Osland's taunting reference to theUnion at the time of the suspension," and the findingsabove as to Osland's manifestation of a disposition toimpose more stringent working conditions in other areasin reprisal for the employees' selection of the Union, it isfound that the suspension of Pilant was likewise such anactof reprisal, and that Respondent thereby violatedSection 8(a)(3) and (1) of the ActcThe March 4 "lockout"As already noted, on February 28, 1968, 25 of the 34employees in the bargaining unit concertedly ceased workin protest of Respondent's bargaining tactics, and, despitetheUnion's efforts, refused to return to work until themorning of March 4, when they were denied admission byOslandA telegram sent by the Union on that date toO'Daniel, stating that its members were seeking to returnto work but were being refused employment, was ignoredby Respondent, and, as already related, when the Unionon March 4, orally sought an explanation of Respondent'saction, O'Daniel answered only, in effect, that there wouldbe no work as long as the Union persisted in its contractproposals, which had been the subject of discussion at theMarch 2 bargainingsession.It is, therefore, clear thatRespondent's action on March 4 constituted a lockout insupport of its bargaining position. It is conceded thatthere was at the time no bargainingimpasseItwas for many years the position of the Board that anemployer may not lock out his employees, even though hisonly purpose is to obtain concessions at the bargainingtable" SHowever, in theAmerican Shipbuildingcase,' 6which involved a bargaining lockout after an impasse hadbeen reached in the negotiations, the Court held thatunder the particular circumstances of that case the lockoutwas not unlawfulWhile theBoardfor a time construedthis ruling as limited to impasse situations, recently, in"He at first stated,"Iwouldn't make a direct statement of that, no,"but then professed to be unable to recall whether he had made such acomment"Such reference is found to violate Sec 8(a)(1) of the Act401Darling& Co ," a divided Board held to be lawful apreimpasse lockout In so doing, the Board's majorityrestated as follows the test laid down by the Court inAmerican Ship Building, supraThe Court set forth this as the test of a lockout'slegalityThat, assuming no motive to discourage unionactivity or to evade bargaining exists, the test is whetherthe lockout is inherently so prejudicial to union interestsand so devoid of significant economic justification thatno special evidence of intentis required.Applying this test, the Board found in theDarlingcase,supra,that there was no specific evidence of intentby the respondent to discourage union activity or to avoidthe respondent's bargaining duty, but, on the contrary,ample evidence that the respondent locked out itsemployees solely in support of its bargaining position andto avoid a strike which might have occurred during therespondent's busy season The Board further pointed outthat the parties had bargained extensively and in goodfaithand reached accord on many subjects, that theUnion had served notice of its intent to strike, unless therespondent yielded on a key issue, and that the respondenthad good reason to be concerned lest, as had happened ona prior occasion, the strike would be so timed as to closedown its operations during its busy seasonUponconsideration of all these matters, the Board concludedthat the lockout was not inherently prejudicial to theUnion nor devoid of significant economic ,justification,and that it did not violate the ActItmay be urged that the case at bar is distinguishablefrom theDarlingcase in the following respects(I)Respondent did not lock out all its employees, butonly those who had struck.(2) Before the lockout there had been only 2 bargainingsessions,atwhich little progress had been made, aswitness the fact that the parties required 14 moremeetings, including a full-day's session during thecourse of the hearing, before they could conclude anagreement.(3)Respondent had no reason to fear that the Unionwould subsequently call a strike during the negotiations,which would be so timed as to cause Respondent themaximum economic loss The Union had, in fact, justinduced the employees to abandon the strike in whichthey had engaged without the Union's sanctionAs to (I), above, it may be pointed out that inAmerican Ship BuildingtheCourt was careful to notethat in that case there was not only no evidence of unionanimus but also no obvious, disparate treatment of unionadherents,suchaswouldwarrantan inference ofdiscriminatorymotivation.The Court added in thisconnection.The purpose and effect of the lockout was only to bringpressure upon the union to modify its demands .There is no claim that the employer locked out onlyunionmembers or locked out any employee simplybecause he was a unionmember.There was not theslightest evidence and there was no finding that theemployerwas actuated by a desire to discouragemembership in the union as distinguished from a desireto affect the outcome of the . . negotiations"E g QuakerState OilRefining Corp121NLRB 344, enfd 270 F 2d40 (C A 3)"AmericanShip Building Co v N L R B.380 U S 300"171 NLRB No 95 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere, however, unlike the situation inAmerican ShipBuilding,there is not only abundant evidence of Unionanimusbutalsoobvious,disparatetreatmentofemployees, in that Respondent locked out only thoseemployees who, by striking, had identified themselves asUnion adherents, while continuing to operate with thosewho had not joined the strike and with new hires.According, here, unlikeAmerican Ship Building,itcannot be said that the "purpose and effect of the lockoutwas only to bring pressure upon the Union to modify itsdemands." Rather, it would seem that it was an additionalpurpose1eand effect of the lockout to undermineadherence to theUnion by demonstrating to theemployees, by the disparate treatment accorded union andnonunion employees, the advantages from the standpointof job security of rejecting the Union or of refrainingfrom concerted action in support of the Union.Accordingly, although it is found that, in locking outthe claimants, Respondent was motivated in part by adesire to soften the Union's bargaining position, it isfurther found that, by deliberately limiting the impact ofthelockouttothoseemployeeswho had struck,Respondent in effect discriminated against them forstriking,and by such discrimination violated Section8(a)(3) and (I) of the Act.Moreover, even if the element of discrimination againststrikerswere absent here, it would still be necessary toconsider, in view of the circumstances described in (2) and(3), above, whether there is any limit at all in the timingof a bargaining lockout. InAmerican Ship Building,theCourt stressed that it was dealing only with a lockoutafter impasse and refused to say how it would rule in acase where there was no impasse InDarling,the Boardcitedtheextensivegood-faithbargaining that hadpreceded the lockout and the employer's interest inforestalling a strike at a time most inconvenient to theemployer.None of those factors was present here.Bargaining had barely begun and, far from threatening astrike, the Union had made diligent efforts to terminatethe brief, unsanctioned strike that did occur. It wouldseem that, if a bargaining lockout is proper under such ascircumstances,itwouldbeproperunderanycircumstancesHowever, the Board has not yet gone sofar as to jettison the rule of theQuaker Statecase,supra,by removing all limitations on the timing of abargaining lockout; and, until it does, it must be assumedthat that rule still has a residue of vitality.For all these reasons, it is found that the March 4lockout was not privileged underAmerican Ship Buildingand related casesIn view of the finding, above, confirmed by O'Daniel'sown testimony, that Respondent's refusal to take thestrikersback on March 4, constituted a bargaininglockout, it might be thought that there was little need todwell on a further contention of Respondent that it didnot take them back on March 4, solely because ofoperational problems.However, as this contention waslitigatedat some length, discussion thereof may be inorder.As already noted, Osland told the strikers onMarch 4, that Respondent was not ready for them, andO'Daniel insisted at the hearing that the picketing betweenFebruary 28 and March 4, had caused substantial loss ofpatronage, so that there was not in fact enough work on"That this was, at least in part, Respondent's purpose may be inferredfrom the foreseeability of the impact on employees of its obviouslydisparate treatment of strikers and nonstrikersRadioOfficers'Union vN L RB, 347 U.S 17, 44-45.hand to warrant rehiring the strikers." However, thisexplanation is self-defeating; for, if the picketing had, infact,prevented resumption of full operations, it wouldseem that Respondent would have welcomed an end to thepicketing rather than take action which could only lead toitscontinuance.Moreover, it is undisputed that,notwithstanding the alleged loss of business after February28,Respondent's counsel as late as March 2 urged theUnion to get the men back to work immediately. It isadmitted, further, that betweenMarch 4 and April 1,Respondent continued to advertise for help and hiredseven men to do the same work as the claimants had beendoing, but did not offer employment to any of the latteruntilApril 5. Accordingly, even if one did not have theproof in the record that on March 4, O'Daniel, himself,attributed the lockout to the Union's bargaining position,itwould be abundantly clear that Respondent could haverehired at least some of the claimants on March 4.30Respondent contends, further, that it was privileged tolay off, or even discharge, the strikers because the strikewas not authorized by the Union, and was thereforeunprotectedHere, Respondent relies on the court decisionin theDrapercase,"where the Court, reversing theBoard, held to be unprotected a walkout by a minority ofthe employees without union authorization, when theemployer's negotiator failed to keep an appointment withthe negotiator for the Union. The rationale of the Courtwas that the action of the strikers was in derogation of thestatutory right of the Union to act as the exclusiverepresentative of the employees, inasmuch as the strikersconstituted a minority of the bargaining unit and, as aminority group, they had "no right to take independentaction to interfere with the course of bargaining which isbeing carried on by the duly authorized bargaining agentchosen by the majority." The Court added.The particular grievance which led to the strike by theminority here was the failure of the employer to goforward with the bargaining which had been arrangedby the representatives of all the employees. The effortof the minority was thus to take the bargaining out ofthehands of the legally chosen representative andproceed with it themselves .. certainly the discharge isjustifiedwhen the only reason for the strike is therefusal to deal with a minority which is seeking to usurpthe function of the agent chosen by the majorityWhile the Board has apparently professed to accept therule of theDrapercase, it has in fact distinquished italmost to the vanishing pointThus, inSunbeam Lighting Co, Inc,136NLRB1248, the Board held to be protected a spontaneouswalkout by a majority of the employees, upon learning ofthe employer's final wage offer in negotiations with theirunion In attempting to distinguishDraperand relatedcourt cases,:= the Board stated."AccordingtoOsland, operations were also disruptedto some extent byalleged sabotage committed immediatelybefore the walkoutHowever,such sabotage consisted for the mostpart in thealleged secreting of partsfrom threeautos that the strikers were workingon beforethe walkout,and, ifRespondent on March4, was still having difficultyin locating theseparts, it wouldseem that it would welcome the aidof the employees whowere supposed to have secreted them"Whether the state ofRespondent'sbacklog onMarch4 warrantedrehiringallthe claimants on that date,or was such that the reinstatementof some would have had to be deferred to a later date,isa matter whichmay appropriately be resolved in compliance proceedings"NLRB v Draper Corp,145 F 2d 199 (C A 4)"Harnischfeger Corp v N L R B, infra,Plasri-Line, Inc, v N L R B,infra O'DANIEL OLDSMOBILE, INC.403This is not a case where the designated bargaining agenthas taken some final action which is within its soleauthority and the strike action of the employees is theresultof dissatisfactionwith their chosen bargainingrepresentative and is taken for the purpose, or has theeffect of, bringing pressure upon their representative totake somedifferentaction.. .-After citing various circumstances, including the factthat a majority of the employees took part in the walkout,the Board there concludedIn sum, . . we find that the strike of the employeeswas not for an improper objective, and did not have theeffectofundermining the designated bargainingrepresentative,but,rather,was for the purpose ofstrengthening the status of their union committee andits spokesman by impressing upon the Respondent theirsupport of the bargaining position taken by themWhile the court of appeals denied enforcement'23 it didso primarily because it found, contrary to the Board, thatthewalkout was supported only by a minority of theemployees. InR. C Can Co ,11the facts were that, indisregard of the admonition of a union agent, a minorityof the unit employees struck in protest of the employer'sdilatory bargaining tactics, and rejected a plea by theirunion to return to work. The Board held that, since it wasin support of, rather than in derogation of, the Union'sbargaining efforts, the strikewas protected and therespondent's refusal to rehire the strikers was unlawful.Draperand related cases were distinquished on the groundthat in those cases "the employees strike action foundunprotectedwas dissident action to achieve a statedpurpose contrary to and at odds with a bargainingdecisionofthechosenandexclusiveemployeerepresentative."" R. C Can was followed by the Board inBerger Polishing, Inc.,147 NLRB 21, 39 (fn. 64), whereitheld to be protected an unauthorized walkout by amajority of the employees because of the employer'sfailure to demonstrate a willingness to make concessionsin bargaining.36 It is not clear how the situation inBergerandR CCandifferedmaterially from that inDraper.In all three cases the strikers deemed the employer to beresponsible for the ineffectiveness of the bargaining andthe purpose of the strike was to exert pressure, not on theunion,but on the employer, to bargain more effectivelyThat such was, also, the case here is evident from theundisputed testimony in the record that early in themorning of February 28, the three employees who hadparticipated in the negotiations asmembers of anemployeebargainingcommitteeapproachedVicePresidentOsland, and one of them (Haith) asserted thatthe employees were "unhappy with the company for notnegotiating and unless the company would agree to try tonegotiate the contract we weren't going to work thatmorning."When Osland protested that Respondent wasnegotiating in good faith, the employees pointed out thatthere had been "one meeting since the first of Decemberand they never negotiated and all they did was read ourproposal." According to Haith, Osland still "maintainedthey werenegotiatingand wemaintainedthey weren't ."N L R BvSunbeam LightingCo. Inc,318 F 2d 661 (C A 7)"140 NLRB588, enfd328 F 2d 974 (C A 5)"Among thecases so distinguished wasPlasti-Line,Inc v N L R B.278 F.2d 482 (C A 6) where the court,reversing the Board,held to beunprotecteda strike by a minorityof the unitemployees because ofdissatisfaction with a grievance adjustment reachedby their union with theemployer and with the statusof anothergrievance,which was being dulyprocessed through the contractual grievancemachineryWhile it is true that the Court inDrapercharacterizedthe strike in that case as an improper interference with thecourse of the bargaining and as usurpation of the functionof the Union, that was mere conclusionary language Ifthere was such interference and usurpation inDraper,itwould seem that the same was true inR C. CanandBerger Polishing.The only conclusion that can be drawnfrom the result in the two latter cases is that, while theBoard agrees with the dictum inDraper, supra,that astrike by a minority group for purposes at variance withthe objective of their bargaining representative would beunprotected, the Board, unlike the Court inDraper,doesnot view a strike to compel an employer to bargain morediligently or productively as at variance with the Union'sobjectives, even though such strike is not sanctioned bytheUnion, and, therefore, deems such a strike to beprotected. 11Finally, there remains the defense which was mostextensively litigated at the hearing - namely, the strikers'allegedmisconduct. This defense has three aspects (1) asjustifying the refusal to take any of the men back onMarch 4, (2) as justifying the ultimate refusal to takeback four of the men on April 18, even after all the otherswere reinstated, and (3) as disqualifying all the strikers,including those who were rehired, from receiving backpaywith respect to the entire period of the lockout These willbe considered in orderFebruary 28 to March 4Therewill,first,beconsideredwhetherbetweenFebruary 28, and March 4, there was such misconduct asto justify Respondent's rejection of the strikers' offer onthe latter date to return to work O'Daniel testified thatduring that period it was reported to him that Bradburyhad followed another employee (Pepper) home from work,and Bradbury admitted that on February 28 or 29, hedrove his car for about 2 miles behind Pepper's car, but(Other courtcases distinguishedby theBoardinR C Canon the sameground asPlasti-LinewereHarnischfeger Corp vN L R B ,207 F 2d575 (C A 7), andNL R B v American ManufacturingCo of Texas,203F 2d 212 (C A 5) (both ofwhich involved reversalsof theBoard)InAmericanManufacturing,the facts were analogous toPlasti-LineInHarnischfeger.the court apparently construed the minority strike asdesigned to bring pressure on theunionin bargaining for a contract )Itmay be noted,further, that inDraper,andSunbeam Lighting,supra,as well as all the cases discussed in this footnote,the courts stressedthe fact that the strikers representeda minorityof the unit employees,whereas in the case at bar they constituted an overwhelmingmajority"Accord HoffmanBeverageCo.163 NLRB No 134"1tmay be urged that the instant case is distinguishable fromR CCan and related cases on the ground that, here,a date for resumingnegotiations (March 11) had already been agreedupon byRespondent andthe Union when the employees walked out, and that, to the extentthat thewalkout sought to compel an earlier meeting,itwas inconsistent withaction takenby the Union (SeeSunbeam Lighting. supra.1253, fn 12,where the Board attempted to distinguishDraperon the ground that theemployees there struck to compel acceleration of a meeting date alreadyagreedto by theirunionAlthough the reported facts inDraperdo notshow any such agreement on a future meeting date, it is arguable that theforegoing attempted distinction reflects the view of the Board that a strikefor such a purpose would not be protected ) However, it is apparent fromthe testimony quoted above as to the events leading up to the walkout inthe case at bar, as well as the fact that the men refused to return to workuntilRespondent had demonstrated(on March 2)that it was bargaining ingood faith, that the paramountconcern ofthe employees was moreproductive bargaining, and that, although the infrequencyof the pastbargainingwas cited bythe employeeson February 28, toOsland (and,also, toTilley), this was only incidentalto the employees'contention thatup to that point there had been no meaningful bargainingby Respondent 404DECISIONS OF NATIONALLABOR RELATIONS BOARDhis testimony implies that that was a mere coincidence,and that his destination was a bar in the vicinity ofPepper's house. Pepper, however testified that Bradburywas one of a group28 that "escorted" him all the wayhome on the night of the 28th, and asked him if he wasgoing to keep a promise he had made earlier in the day(toBradbury) that he would stay away from work duringthe first few days of the walkout According to Pepper, heanswered, "I keep my word " Although Pilant and Nelsoncorroborated Bradbury's testimony that their destinationon that occasion was not Pepper's home but a nearby bar,Icredit Pepper, as he seemed to be a less partisan witnessthan the others.29O'Daniel added that, from an investigation conductedby Respondent, he concluded that on February 28, beforewalking out, Bradbury had secreted certain parts of agenerator on which he was working, and that Schneiderhad damaged a hood by stomping on it In addition,Osland testified that on February 28 he had difficulty inlocating parts from cars on which Larry Zoucha andStiverson had worked just before the walkout. As neitherStiverson nor Larry Zoucha testified, it is found that theywere responsible for the deliberate misplacing of partsHowever, in view of the denial by Bradbury and Schneiderof the misconduct ascribed to them, and, as otheremployees admittedly had access to their work areas, andtherewas no eye-witnesstestimonytosupportRespondent's accusation, I credit such denialsO'DanielalsocitedthemasspicketingacrossRespondent's driveways that at least temporarily blockedcars from entering and leaving However, while O'Daniel'stestimony seems to imply that such mass picketing beganon February 29, 1 deem more reliable, and credit, thetestimony of Kavan, Respondent's own witness, that therewas no interference by the picketing with ingress or egressuntil several weeks after February 28.There was also considerable testimony about damageduring the strike to vehicles owned by Respondent and itsnonstriking employees. However, there was no evidence asto the identity of those responsible for such damageAccordingly, the only incidents here relevant are thoseinvolving the trailing of Pepper on February 28, byBradbury, Nelson, and Pilant, and the sabotage on thatdate by Larry Zoucha and Stiverson. Clearly, even ifwarranting disciplinary action against those men, theseincidents did not afford any justification for locking outthe rest of the strikers on March 4 Nor does Respondent,in fact, contend that any of the claimants, including thefive named above, was denied employment on March 4,becauseoftheforegoingallegedmisconduct.'°Accordingly, the contention as to these five is, in effect,not that they were locked out on March 4 because of theirallegedmisconduct,butthatonaccountof suchmisconduct they should be denied any remedy for suchviolation of the Act as may have been committed bylocking them out. However, as explained in more detailbelow, the test to be applied in dealing with such acontention is whether such misconduct was so flagrant asto render the discrimmatee unfit for further service " It isclear from the fact that they were recalled on April 18,thatRespondent, itself, did not regard Larry Zoucha,Stiverson, or Nelson as unfit for rehire. Accordingly, itcan hardly ask the Board to find them unfit and to toll"Other strikers in the group were Pilant,Nelson, and Henvey Herveyresigned from Respondent's employ on March 22"There was also some testimony by Pepper about a threat against hisfamily,but it is not clear who uttered the threat nor when it was made"While Respondent on April refused to recall Bradbury, Pilant andtheirbackpay on that accountAs for the trailing ofPepper by Bradbury and Pilant, the Board has repeatedlyheld that such following of nonstrikers by strikers doesnot render the latter unfit for further service 12It is therefore found that none of the foregoing eventswarranted either the locking out of any of the claimantsor denial of their right to reinstatement and backpayarising from such lockoutMisconduct After March 4aThehandbillsRespondent contends,additionally,that the claimantsforfeited the protectionof the Act,because, as the recordshows,duringthepicketingtheydistributedtoRespondent's customers a handbill, which alleged that theemployees had been locked out,and that their union hadbeen unable to reach any agreement with Respondent, andconcluded with the following:We are asking our friends and neighbors in the Omahaarea to respect our picket line and not to entrust theirautomobiles tounqualifiedscabs[Emphasis suppliedSince,the handbills refer to the employees as having been"locked out,"itisevident that the distribution of thehandbillsoccurredafterMarch 4 Accordingly, suchdistribution is not available as a defense to the March 4lockout.Respondent'scontention must therefore be consideredas, in effect,only a plea that,even if it be found to havelocked out the claimants illegally, the Board should holdthat,becauseof the subsequent distribution of thehandbills, referred to above, the claimants should bedenied the customary remedy of reinstatement withbackpay, in the case of the four employees who were notrehired on April 18, and backpay in the case of the othersRespondent relies onJeffersonStandard BroadcastingCo 31 andPatterson-Sargent Co ,71where it was held notunlawful to discharge employees for distributing to thepublicliteraturedisparagingthequalityoftheiremployer'sproduct or services.The Board and CourtdecisionsinJeffersonStandardstressed the fact that theemployeeswere not on strike at the time of thedistribution but were still at work and receiving wagesfrom their employer, even while seeking to alienate hiscustomers, and that the literature did not disclose thattherewas any labor dispute with the employer. InPatterson-Sargent,a divided Board extended the rule ofJeffersonStandardto a conventional strike situation suchas is here involved However, there is no need to analyzeSchneider,the decision not to recall them was made,according toO'Damel, about a week before April 18,andwas based on anaccumulation of incidents, most of which demonstrably occurred,if at all,afterMarch 4"National Packing Company, Inc,147 NLRB 446, 455, 456, remandedon other grounds 352 F 2d 482 (C A 10) See also other cases cited in fns36 and 37, below"Elmira Machine andSpecialtyWorks, Inc,148 NLRB 1695,StewartHog Ring Co, Inc,131NLRB 310, 334-335, SchottMetalProducts Co.128 NLRB 415, 416 Cases likeAkron Engineering Co,160 NLRB 949,cited byRespondent, where the Board found violations of Sec 8(b)(1)(A)by a union on the basis of strike misconduct,are not controlling here, asthe only issue there was merely whether the conduct of the strikers wascoerciveThe issue here, on the other hand,iswhether the conduct was socoercive asto justifydenial of any remedy for Respondent's unfair laborpractices"94 NLRB 1507, affd 346 U S 46434115 NLRB 1627 O'DANIEL OLDSMOBILE, INC.405further the similarities and dissimilarities between theconduct of the employees in the case at bar and in theforegoing decisions; for, the issue here is not, as in thosecases,whether the employer was justified in dischargingemployees or refusing to reinstate strikers, but, as alreadystated, the only question here is whether, Respondenthaving discriminatorily locked out its employees onMarch 4, the Board should withhold its customary reliefbecause of misconduct occurring subsequent to suchlockoutWhen seeking to be excused from his obligationto reinstate or to pay backpay to a discriminatee becauseofmisconductwhichwasnotafactorinthediscriminatory action, an employer has a heavier burdenthan when he is merely seeking to justify the originaldiscrimination. In the former case, he has the burden ofproving15 misconduct so flagrant as to render the employeeunfit for further service,J6 or a threat to "efficiency in theplant."" Thus, the Board has held that discriminatorilydischarged employees did not forfeit reinstatement byexpressions of resentment occasioned by their discharge,which included threats of violenceagainstother employeesor management representatives,38 nor by picket line threatsagainst nonstrikers,3° nor by picketing in such a manner asto interfere with plant ingress or egress40 nor even bypicketing in breach of a no-strike contract." Moreover, ofspecial significance here is the holding of the Board thatan employer may not be excused from reinstating adiscriminatorilydischargedemployeebecauseofhisdisparagement of the employer'sbusinessto a customer 42The foregoing cases are in harmony with the broaderprinciple enunciated by the court in theThayercase47that,where an employer is found to have engaged inunfair labor practices, the Board must evaluate anyemployee misconduct in the light of such unfair laborpractices, in determiningwhether the employee hasforfeited the protection of theActThus, under theThayerrule,itwouldbenecessary toweigh theseriousness of the charge in the handbills against thegravity of Respondent's breach of the Act by locking outits employees on March 4, as well as its other unfair laborpractices, found aboveWhile one cannot condone thehandbills' disparagement of the quality of Respondent'srepair services, there is no evidence as to what, if any, lossofpatronageRespondent sufferedbecauseof suchdisparagement;and,itisclear, in any event, thatRespondent was able to resume normal operations as soonas it terminated the lockout 45 On the other hand, the loss"Matters urgedby a respondentinmitigation or negationof its backpayliability constitute an affirmativedefense, asto which it has the burden ofproofUnitedStates AirConditioningCorporation,141NLRB 1278,1280, and cases there cited"Horn Manufacturing Co Inc,88 NLRB 1177, 1179, 1180, and casesthere cited,TrumbullAsphalt Co of Delaware,139 NLRB 1221, 1222"N L R B v A P W Products Co,316 F 2d 899 (C A 2) CfN L R B v Kelco Corp,178 F 2d 578 (C A 4)"Bin-DictatorCo,143NLRB 964, 965,BlueJeans Corp170 NLRBNo 149,Burlington Industries, Inc,144 NLRB 272, 282-283"NationalPacking Co Inc,147NLRB 446, 447, remandedon othergrounds 352 F 2d 482 (C A 10),TrumbullAsphaltCo ofDelaware,139NLRB 1221, 1223"PuertoRicoRayon Mills Inc,117NLRB 1355, 1357-58,NationalPacking Co,Inc, supra,Trumbull AsphaltCo. supra,StandardPrintingCo of Canton,151NLRB 963, 969"Simmons,Inc,145 NLRB 348"NationalFurnitureManufacturingCo, Inc.134NLRB 834,enforcement denied onthis point, 315 F 2d 280 (C A 7)"N L R B v Thayer Co ,213 F 2d 748 (C A 1), cert denied 358 U S883Accord Local833,UA W (KohlerCo ) v N L R B,300 F 2d 669sufferedby the claimants in terms of deprivation ofearnings is not speculative butmay be objectivelydetermined.According, under theThayerrule, it seems unlikelythat the Board would find that the handbills disqualifiedtheir distributors from backpay or reinstatementAs for the specific test which the Board has applied incases like the instant one- namely, fitness of thediscriminatee for further service-such fitness was amplydemonstrated by the fact that Respondent on April 18rehired most of the locked-out employees, notwithstandingtheir involvement in the handbill distribution It would beparadoxical to hold that, although Respondent had noqualms about utilizing their services, the Board wasrequired to treat the recalled employees as unfit toperform such services, and to toll their backpay on thataccount.As to the four employees who were not recalled, sincethere is no evidence that their involvement in the handbilldistributionwas in any way different from that of theothers, there is no reason to find that by such activity theyrendered themselves any less employable than those whowere recalled 46Accordingly, the contention that reinstatement orbackpay should be withheld because of the distribution ofthe handbills is rejectedbBradburyThe following "post-lockout" misconduct by Bradburywas cited as influencing O'Daniel's decision not to recallhim on April 18:(1) Threats to non-strikers, Cvrtak and Ogle(2) Slashing the tire of a new car(3)Debarring of customers.As to (1), Bradbury denied any such threats. Ogletestified that he was hired early in April, and that on thefirstday of his employment Bradbury handed him ahandbill and stated that within 3 days Ogle and Ganow(who had been hired about a week before) and "the rest ofthe scabs would be sorry we worked there " Bradbury didnot specifically contradict this testimony and I credit itHowever, the foregoing remark seems more readilyconstruable under the circumstances, not as a threat, butrather as a prediction that the new employees would soonbecome dissatisfiedwith the working conditions inRespondent's shop.Cvitak testified that onMarch 15, as well as otheroccasions, he was threatened by various pickets, includingBradbury, and that "they" would tell him not to show upfor work or that he had better watch himself. However,under cross-examination, he admitted that the foregoingthreatswere actually uttered by another picket, Pilant,(C A D C ),Kohler Co,148 NLRB1434, enfd 345 F 2d 748 (C A D C ),certdenied382 U S 836,Elmira Machine and Specialty Works, Inc ,148NLRB 1695,1699,Quality LimestoneProducts, Inc,153NLRB 1009,1013"While therewas evidence that customers turned away after talking topickets, it was expectable that any picket line appeal wouldhave thateffect, even absent any element of disparagement of services"The recordshows that even during the lockout Respondent had morework than it could handle with its reducedforce withoutovertime, andwas conducting an intensive recruiting campaign"It may be noted, in this connectionthatO'Danieldid not specificallycite the handbill distribution as the reason for not recallingthe fouremployees, but relied on other offenses,some of which have already beendiscussed, and the balanceof which willbe discussed below 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the only remark by Bradbury that the witness couldrecallwas areferencetothewitnessasascab.Accordingly, it is found that thereisno merit in (I),above."As for (2), above, it was established that whileBradbury was picketing in the vicinity of a new car, whichwas on a display platform in front of Respondent'spremises, one of the tires collapsed and it was found, uponinvestigation, that that tire and another had been slashedAccording to O'Daniel's son,Michael, who witnessed theincident, it happenedjust asBradburywas passingthe car,and no other picket was within 25 feet of him, but thewitnessadmitted that, because the car was betweenBradbury and himself, he could not see whether Bradburyactually slashed the tires. Bradbury denied that he haddone so, and testified without contradiction, that, when apolice officer, who arrived on the scene moments after theincident,48askedhim to empty his pockets, no knife wasfoundamong hiseffects.Since Bradbury'sassertionof his innocense was at leastpartially corroborated by the negative result of the searchof his person, as well as by Respondent's failure toproduce the police officer who allegedly witnessed theincident," I credit suchassertion,and find that Bradburydid not slashthe tires.50As to (3), above, a synthesis of the credibletestimony51shows that after March 4, the picketing typically took theform of patrolling by four or five men across theRespondent's driveways in such close formations that acar could not pass between them; that, as customers' carsapproached, each picket wouldcontinuehis patrol until hereached the side of the driveway, where he would stop topermit the car to pass; that, as a result, customers' carswould have to wait a few moments for the pickets to clearthe driveway,52 that the pickets wouldsometimesspeak tothe drivers and appeal to them to respect the picket line,and that some of them would heed that appeal and turnaway.Therewasnoprobativeevidence to refuteBradbury's denial that he engaged in any debarringactivity other than that described above.Itisconcluded that the only alleged misconduct inwhichBradbury actually engaged was the foregoingpicketing,which momentarily impeded plant ingress. Ithas already been found that Bradbury, like the otherclaimants, was unlawfully locked out on March 4 Thus,the issue here is whether, having been discriminatorily laidoff on March 4, he may be denied reinstatement withbackpay because of such subsequent picketing activity.Under the rule discussed above, the relevant test iswhether his participation in the picketing was suchflagrantmisconduct is to render him unfit for furtherserviceApart from the fact that most of those equallyinvolved in such picketing were deemed by Respondent"For reasons already discussed, even if(1)were proved,itwould notaffect Bradbury's remedial rights See In 39, above"Although young O'Daniel testified that the officer claimed to have seenBradbury slash the tire, the officer was not called as a witness, and theforegoing testimony was struck as hearsayMoreover,the failure to calltheofficerwarrants the inference that his testimony would not aidRespondent"See preceding footnote"As to whether such minor property damage would,in any event, affectBradbury's remedial rights, seeQuality Limestone Products,153 NLRB1009, 1013(breaking of stone window sill not disqualifying)"This includes the testimony of one of Respondent'switnesses(Kavan),as well as that of two of the pickets(Bradbury and Wallace)"As young O'Daniel's testimony that the pickets would take 2 to 3minutes to clear the driveway for a customer's car conflicts with that ofKavan, as well as that of the pickets,Ido not credit such testimonyreemployable and were reinstated,53 it may be noted thatthere is authority for holding that momentary interferencewith plant ingress by vehicles, such as occurred here, doesnot affect reinstatement rights 5°Accordingly, it is concluded that there is no valid basisfor withholding from Bradbury the usual remedy for theMarch 4 discrimination against him.c.PilantIn Pilant's case, O'Daniel cited the following.(1) Threatening of Cvitak at a filling station.(2) Insulting customers.(3) Debarring of customers.As to (1), Cvitak testified that during the latter part ofthe period of the picketing, while he was seated in his carina filling station, Pilant approached him and asked,"How does it feel to have 26 guys hate your guts? Whydon't you step out of the car and see if you can kick myass?" The witness testified that he ignored these remarks.55Pilant admitted that during the period of the picketing56he was present in the filling station in question at thesame time as Cvitak, but denied speaking to him.However, in view of the circumstantiality of Cvitak'stestimony, I credit him.Accordingly, it is found that Pilant, in effect,challenged Cvitak to a fist fight on the above occasion.-With regard to the alleged insults to customers,O'Daniel identified Altrock and Muell as the customersinvolved, and imputed to one of them a complaint thatPilant had barred his entry and called him an old fool,and to the other a complaint of barring of entry and anobscene gesture by Pilant Altrock attested at the hearingthat in April he complained to O'Daniel about the factthat a picket took up a stand in Respondent's driveway inthe path of Altrock's car, forcing him to stop, and, whenasked tomove,made a slurring remark" beforecomplying.When asked to identify the picket, Altrockpointed out Pilant, who was present in the hearing roomMuell testified that an unidentified picket circled in frontof his car, frustrating for a time his efforts to leaveRespondent's premises. There was no testimony by eitherof these witnesses concerning an obscene gesture or anyother evidence that Pilant had ever made such a gesture.Pilant denied that during the picketing he had everprevented a car from passing or insulted any customer ormade any obscene gesture in the presence of a customer.In view of the above, it is found that Pilant did notmake the gesture ascribed to him by O'Daniel, but, as"As forRespondent'sown estimateof Bradbury's fitnessfor rehire, itmay be noted thatBradburytestifiedwithout contradiction, and it isfound,that, in advisinghim of hisdischarge, Osland explainedthat he wasforced to comply withinstructionsfromRespondent's counseland statedthat he wouldlike to haveBradburyback "when this is all straightenedout""NationalPacking Co,supra.KohlerCo, supra,Puerto Rico RayonMills,117NLRB 1355,StandardPrinting Co.of Canton,151NLRB963, 969,Elmira Machine and Specialty Workers,Inc,148 NLRB 1695,1699."As already noted, Cvitak testifiedabout several occasions,includingone on March15,when Pilant toldthe witness not to showup for workand that hehad "better watch himself"O'Danieldid not specificallyallude to thismatter in connectionwithPlant's case.In any case, such athreat wouldnot suffice to disqualifyPilant from reinstatementSee fn 39,above"Pilant thoughtthishappened a few weeksafterFebruary 28, butconceded it might have happened,as Cvitak's testimonyindicated in April"Altrock could not recallthe remark and testified that he was moredisturbed by the picket's reluctance to move O'DANIEL OLDSMOBILE, INC.407.Altrock appeared to be a disinterested witness, I credit thetestimony as to the incident involving him, and find thatPilant on that occasion deliberately, momentarily impededtheprogressofAltrock'scar,andaddressedanuncomplimentary remark to him.As to the other incident, since Muell failed to identifythe picket involved, there is nothing in his testimony thatrefutes Plant's general denial of involvement in any suchincident.58 Accordingly, it is found that he was not the onewho obstructed Muell's egress.With regard to (3) above, it is found that Plant'sconduct in connection with the day-to-day picketing wasthe same as that described in the case of Bradford Forreasons already stated, neither the momentary blocking ofingress in that connection, nor the Altrock incident northe challenge to Cvitak59 are deemed disqualifying 65d SchneiderAs to Schneider, O'Daniel cited the following(1) Threatening of Ogle.(2) Insults and appeals to customers(3) Debarring of customers.Ogle,who was hired by Respondent early in April,testified that during the picketing Schneider accosted himas he was leaving work and demanded that he get out ofhis car and fight, but that another picket intervened andledSchneider away In view of the circumstantiality ofOgle'stestimony,Icredithim,notwithstandingSchneider'sdenial.However, it was evident from aphysicalcomparison of the two that any encounterbetween them would have been a clear mismatch, as Oglewas considerably larger61 and younger than Schneider.Accordingly, the foregoing challenge could have beenregardedasnothingmore thanmereblusteronSchneider's part, and would not, in any case, under Boardprecedents, constitute ground for withholding any remedyfor the March 4 discrimination against him.As to (2), above, O'Daniel testified that Schneidercalled customers "fools." This testimony was admittedlybased on complaints allegedly received from customerswho did not identify Schneider by name, and O'Danielexplained that, in inferring that the culprit was Schneider,he relied on a physical description of the offending picketgiven by the customer. However, none of such customerswas called to testify, and, apart from the foregoing,hearsayevidenceof customers' complaints about apartially identified picket, there is nothing in the record torefuteSchneider's denial that during the picketing hecalled any customer a fool. Accordingly, I credit suchdenial"AlthoughMuell testified that he sought the aid of one of O'Daniel'ssons, Tim,in removing the picket,and that Tim professed to know thepicket's name,Tim was not called to testify It is inferred therefrom thathe could not have identified Pilant as the picket in question"SeeEfcoManufacturing, Inc.108 NLRB245, 250, 261 (invitation tofight)"Young O'Daniel testified that afterApril 18,he received a complaintfrom a customer about a threat by one of the pickets,which implied thatthe customer's trucks would be damaged,if he crossed the picket line, and,according to the witness,Pilant was the only onewho fittedthe customer'sdescription of the picketHowever, the elder O'Daniel, who made thedecision not to reinstate Pilant on April 18, did not allude to this incident,and it could not have entered into such decision,in any event,since theincidentwas not reported until after April 18.Moreover,under theauthoritiescitedabove,suchathreatwouldnotrenderPilantunemployable"He was about a foot tallerAs to the debarring charge, it is found, upon the entirerecord, that Schneider was not in fact actually involved inany debarring activity other than that inherent in thepicketing generally, as described above, which activity, asalready stated, was not so flagrant as to render him unfitfor further service 62ItisconcludedthatSchneiderisentitledtoreinstatement with full backpaye.WallaceAs to Wallace, apart from the usual charge ofdebarring of customers, O'Daniel cited only an incidentinvolvingFitch,anonstrikingemployee,whichhecharacterized as the main reason for the discharge ofWallace.Fitch testified that late in March, while he was drivinga car through the picket line, Wallace pulled a sharpmetal object from his belt, about 8 to 10 inches long, andgestured to Fitch to come out of the car. Wallace insistedthat the only sharp object he carried with him on thepicket line was a small jacknife, less than 2 inches long,but,when asked whether he had ever pointed the openblade at Fitch, he conceded that he was not sure that hehad not In view of the vagueness and evasiveness ofWallace's testimony on this point, I deem Fitch a morecrediblewitness and accept his version of the incident.But, here, again, as in the case of Ogle-Schneider incident,Wallace's gesture could not have been regarded by anyreasonableman as anything other than sheer bluster.Surely, no one would expect Fitch to leave the protectionof his car to face a 10-inch blade, and there was no waythatWallace could harm Fitch unless he did leave his car.In any event, it is clear that, whether Wallace's conductbe viewed as a threat or a challenge to fight, it was notdisqualifying under the precedents cited above.As for the debarring charge, apart from the vague,hearsay testimony on this point by O'Daniel, there was nocontradiction ofWallace's testimony that he did not, infact,obstruct the progress of any cars other than bypicketing in the manner described above. I credit suchtestimony.Accordingly, I find no basis for denying to Wallace thecustomary remedy of reinstatement with backpayThe Offerof ReinstatementOn April 5, there were 24 claimants who still desiredreinstatement 61 On that date Respondent by letter notified16 of the claimants to report for work on April 8. Nonedid so report. On April 15, a notice to report on April 18was sent to the same 16 claimants plus 4 others 6° All 20complied with this notice. Respondent excluded from bothnotices the four employees, as to whom, as noted above, itadducedtestimonyatthehearingofpicket-linemisconduct."O'Daniel also cited appeals by Schneider to customers not to patronizeRespondent,which were obviously privileged,and statements by Schneiderto customers that Respondent was employing incompetent scabs As thelatter raises the same issue as that raised by the language of the handbill, itwill not be separately considered here."Of the 26, whohad struck on February 28, one was Gewecke, anadmitted supervisor,and another,Henvey, had resigned on March 22,(G C Exh 1 1)`G C Exh 6 liststhe names of 20 who received such notice This listincludes Gewecke who is not a claimant(see fn 4, above),but omits oneclaimant, Joseph Zoucha,who, as G C.Exh I I shows,was in fact recalledon April 18 Accordingly, if one deletes Gewecke from the number of 408DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the 16, who received the April 5 notice, itbecomes necessary to consider whether their backpayshould be tolled as of April 8All the strikers having unconditionally applied forreinstatement onMarch 4, Respondent was required totake back such of them as had not yet been permanentlyreplaced,asworkbecameavailable 65Respondentstipulatedthatnopermanent replacements for theclaimants had been hired before March 4, and the record,in fact, shows that it was not until March 7, that the firstnew hire was made As to the availability of work, it isevident from Respondent's April 5 offer that on that dateRespondent had sufficient work on hand for at least 16 ofthe 24 claimants In addition, by April 5 Respondent hadhired seven new employees to perform unit work At thehearing,Osland asserted that Respondent was alwaysshort of help and that the new men would probably havebeen hired, even if there had been no lockout. All sevenwere in fact retained on April 18 66 It thus appears thatRespondent regarded these new employees as permanentadditions to its work force, over and above its normalcomplement, and, in recalling the 16 claimants on April 5,intended to retain the 7 new hires It follows that on April5,Respondent had enough work for at least 23 men.However, since the seven new employees had been hiredafterRespondent's discriminatory action of March 4, theclaimants were entitled to displace such new employees.Thus, there were on April 5 at least 23 jobs available forthe 24 claimants, and they were entitled to be reinstated inthose jobs.Under the circumstances, Respondent's offer on April 5to take back 16 of the strikers, although it had jobs for23, was not an offer which they were required to accept 67However, Respondent contends, in effect, that the Union,on behalf of the claimants, did agree to their recall in themanner adopted by Respondent but the claimants refusedto abide by that agreement. On this point, Respondentadduced evidence at the hearing that some time betweenMarch 4 and April 5 the Union agreed to Respondent'sproposal that the employees be called back as workbecame available in their job classifications, in order ofsenioritywithin such classifications, and that, in refusingto return to work on April 8, certain of the claimantstook the position that recall should be on the basis ofseniorityregardlessof classification, specific referencebeing made by them to the failure to recall Sivertson, amember of the Union's bargaining committee Respondentappears to argue from this that the Board should findeither that, theUnion having assented thereto, thereinstatement procedure adopted was valid, even though itapplied to only 16 of the claimants, or that their rejectionof that procedure was in derogation of the settlementreached between Respondent and the Union regarding theorder of recall and, in effect, constituted them "wildcat"strikers, at least as of April 8, so that in either event theywould not be entitled to backpay beyond April 8However, the short answer to the first branch of thisargument is that Respondent did not honor its ownagreement, since the failure to recall Sivertson, for one,was not only contrary to unitwide seniority but alsocontrary to classification seniority, as he outranked threemen in his job classification (journeyman mechanic), all ofclaimants recalled and adds Joseph Zoucha,the total remains at 20"See fn 67, below"See G C Exh11, and the testimonyof Ogle,whose name does notappear on that exhibit,but who,according to a posthearing stipulation byRespondent(TX Exh 1), was hired on April 3whom were recalled on April 5. So, also, Cummings wasrecalledonApril5,while the seniorman in hisclassification,Shonka, was not. Finally, the retention ofseven newly hired employees in preference to an equalnumber of the claimants clearly violated classification, aswell as unit, seniority. Thus, there was no consent by theUnion to the recall procedure in fact adopted byRespondentAs for the "wildcat strike" contention, thispresupposes a finding that the 16 claimants would haverefused reinstatement, even if, pursuant to its arrangementwith the Union, Respondent had offered all 23 availablejobs to the 24 claimants in order of classificationseniority.However, had Respondent made such an offer,the issue would in all probability have been moot, sincethe one omitted claimant would most likely have been thesame person, whichever type of seniority was used.Moreover, the fact that on April 18, as already noted, theclaimants did accept an offer to rehire only 20 of themwould seem a sufficient answer to the foregoing,speculative contentionItisconcluded that the April 5 offer did not tollbackpay.3.The 8(a)(5) IssueThe sole 8(a)(5) issue litigated at the hearing was thatraised by the allegation in the amended complaint that onMay 3, 1968, Respondent unilaterally reduced the pay ofits"clean-up" employees, Spratley and Vaughn 6S Theyhad been employed by Respondent some years, theirduties consisting of cleaning new and used cars, applyingundercoating to cars, and wiping down new cars ondisplay in the showroom. They were paid on a piece-workbasis,subject to a weekly guarantee. Both joined theFebruary 28 strike, and were among those recalled onApril 18.69The General Counsel's position at the hearing was thattheir earnings were reduced on and after April 18, byassigning to others, without consulting the Union, workformerly done by them In support of this contention,Spratley testified that, since they returned to work onApril 18, he and Vaughn had been assigned only tocleaning new cars, and that the showroom wipe-downs andthe undercoating work was done by others. Spratley addedthat,while before the strike Respondent farmed out onlythat part of the clean-up work on used cars that Spratleyand Vaughn could not handle, all of this work was farmedout for about 6 weeks after April 18O'Daniel denied that after April 18, there was anychange in Respondent's practice with regard to assigningwork to Spratley and Vaughn and, while admitting thatthe showroom wipe-down work had been taken away fromthem, he insisted that this was done in October 1967, afterthe men asked to be relieved of that workWhile initiallydenying that he made such a request, Spratley admitted"RiceLake CreameryCo,151NLRB 1113, 1116 (fn 12),and casesthere cited,My Store,Inc ,147 NLRB145, 157 (While it happens thatthose cases involved unfair labor practice strikers, whereas, here, in thepresent posture of the pleadings(see fn 3,above)it is necessary to treatthe instant claimants as economic strikers,the critical issue at this point isnot how the instant strike began but what were the job rights of thestrikerswhen they applied for reinstatement on March 4 Since theyconcededly had not been replaced on that date,their rights were the sameas those of unfair labor practice strikers )"As to the disposition of the other refusal-to-bargain allegations in thecomplaint,see fn 3, above"There was no evidence nor contention that the alleged reduction in paywas because of their participation in the strike O'DANIEL OLDSMOBILE, INC.that aboutOctober 1, 1967, hecomplained to O'Daniel,interalia,about the inadequacyof the pay for theshowroom work, and that, when O'Daniel asked him if hewanted to give it up, he answered, "if I couldn't getany more money for the job."70According, I credit O'Damel's testimony and find thatearly in October the clean-up men indicated that they didnot wish to continue to do the showroom work unless theratewas increased, and that for that reason O'Daniel inOctober ceased to assign that work to them.There remains the question whether any other workwas, in fact, unilaterally taken from the cleanup men inMay 1968, as alleged. The issue, is basically one ofcredibility as between O'Daniel and Spratley.''In urgingthat this issue be resolved in favor of Spratley, theGeneral Counsel cites (a) the earnings of Spratley andVaughn from May 2, 1967, to June 28, 1968, and (b)certain testimony by Union Agent Tilley as to a commentmade by Respondent early in May 1968, concerning areduction of the futureearningsof the two. These itemswill be consideredseriatimTheallegedearningsdeclineAccordingtoRespondent's records, placed in evidence by the GeneralCounsel, the earnings of the two men in May 1968 weresharply lower than in May 1967. However, as against this,their earnings in June 1968 compared favorably with theirearnings in June 1967,1= and the average weekly earningsfor the 10 weeks beginning with the payroll period endingApril 23, 1968, was about $107 per week as comparedwith about $97 per week for the 8 payroll weeks endingFebruary 23, 1968 In fact, if one were to find anymarked change in the general level of earnings as between1967 and 1968, one would have to date such change fromJanuary 1, 1968, rather than from April 18, or May 3.About any evidence or contention that there was anyunilateralchange in the workload of the clean-up menbeforeApril18,itispropertoinferthatinJanuary-February 1968 their earnings were depressed notby any such change, but by business conditions, and thereisnothing in the record to indicate when, if ever, thisfactor ceased to affect the earnings of the cleanup men.Thus, the foregoingearningsrecord at best sheds only anequivocal light on the extent of, and reason for, thealleged declinein earningsafterApril 18, and does notrequire rejection of O'Daniel's testimony that, except forthe showroom work described above, he did not take anytasks away from the cleanup menTheMay 3 proposalThe General Counsel alludes tocertain testimony by Union Agent Tilley that at abargaining session held on May 3, Respondent'scounsel,Rasmussen, told him that Respondent planned to make an"adjustment" in the pay of Spratley and Vaughn becausethey were "overpaid " However, undercross-examination"Although Spratley'stestimonywas interruptedat this point, theGeneral Counselsubsequentlymade no effortto elicit from him anyamendmentor qualificationof the foregoingtestimony, which,as it nowstands, impliesthat Spratley did in facttellO'Danielthat he preferred notto continueto do the work if the pay thereforwas not increasedVaughn,who was present on the occasion in question,stated onlyat the hearingthat he agreedwith Spratley's version of the incident"Vaughn was asked only whether heagreedwith "everything" Spratleysaid, and answered in the affirmative Since this question was asked in theimmediatecontext ofquestions about the conversationinOctoberbetweenSpratley and O'Daniel, itisnot clearwhether Vaughn'sanswer appliedonly to Spratley'stestimony concerning that incident In any event,assuming that it appliedto all of Spratley's testimony, my credibilityresolutionwould be the same"Comparisonishere intendedbetween the fourpayroll weeks endingJuly 1, 1967, andJune 28, 1968409Tilleyadmitted that on that occasion Rasmussen wasreferringonly to a contract proposal, and that suchproposal contemplated substituting a $2 hourly wage forthe existing incentive plan.While it is found that such aproposalwasmade and that the reason cited wasRespondent's feeling that the earnings of the cleanup menwere excessive, it is clear that such proposal was never putinto effect," and the foregoing testimony is apparentlycitedonly to show that Respondent was disposed toreduce theearningsof Spratley and Vaughn becausedeemed by it to be excessive, and as, to that extent,tending to support the General Counsel's position that thecleanupmen'sworkload (and earnings) were in factreduced on and after April 18. However, the foregoingtestimony would incline me rather to credit O'Daniel'sdenial of any such reduction, for, if as Spratley testified,his earnings had already been curtailed by the changes inassignmentmade on April 18, it is not clear whyRespondent would still feel on May 3, that the two menwere overpaid and that it was necessary to take furtheraction to limit their earningsTo conclude on this point, as I was more favorablyimpressedbyO'Daniel'sdemeanor than by that ofSpratley and Vaughn, and,as theGeneral Counsel hasadduced no cogent reason for rejecting his testimony, Icredit it, and find that there was no unlawful, unilateralreduction in the workload of Spratley and Vaughn, andwill recommend dismissal of that allegationIV. THE REMEDYIthaving been found that Respondent violated Section8(a)(1) and (3) of the Act, it will be recommended that itbe required to cease and desist therefrom and takeappropriate, affirmative actionSuch action shall includeoffers of reinstatement to Bradbury, Schneider,Wallace,and Pilant, and reimbursing them, as well as all the otherclaimants, for any loss of earnings suffered since March 4, 74by reason of the discrimination against them. Backpayshall be computed in accordance with the formula statedinF.W Woolworth Company,90 NLRB 289, interestshall be added to packpay at the rate of 6 percent perannum.(Isis Plumbing & Heating Co,138 NLRB 716.)75In view of the nature of the violations found herein,particularly the discriminatory layoffs and discharges, apotential threat of future violations exists, which warrantsa broad cease and desist provision.CONCLUSIONS OF LAW1.By coercively interrogating employees about theirunion sentiments, threatening reprisals and promisingbenefits,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedinSection 7 of the Act, and has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act2By locking the claimants out on March 4, 1968,because of their concerted activities on behalf of the"That the clean-up men were never put on a straight hourly wage isclear not onlyfrom the GeneralCounsel's own disclaimerat the hearing ofany contention other than thatcertain workwas takenaway from the twomen afterApril 18 (tr. p 391), but also fromthe wide fluctuation in theirweekly earningsafter April18, as shownby G C Exh 11."In the caseof Pilant, backpayshall also include loss of earnings duringthe 3 days of hissuspensioninDecember 1967"Backpay for Henvey shall not extend,in any event,beyond March 22,when he resigned from Respondent's employ 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion,by refusing to reinstate Bradbury,Pilant,Wallace,and Schneider,because of such concerted activities, and,bysuspendingPilantfromworkfor3days,andwithdrawing privileges from employees,inreprisal fortheir selection of the Union as their bargaining agent,Respondent has violated Section 8(a)(3) and(1)of theAct.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthatRespondent,O'DanielOldsmobile, Inc.,Omaha,Nebraska,itsofficers,agents, successors,and assigns,shall be required to1.Cease and desist from:(a)Discouragingmembership in, and concertedactivitieson behalf of,LocalLodge 31, InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,oranyotherlabororganization,bydiscriminating against employees in regard to their hire ortenureof employment or any term or condition ofemployment.(b) Threatening employees that it will lock them out orvisit other reprisals upon them because of their concertedor union activities.(c)Coercivelyinterrogatingemployees about theirunion sentiments.(d) Promising benefits to induce employees to refrainfrom union activity.(e)Withdrawing privileges from employees because oftheir union activities(f) In any other manner,interfering with, restraining, orcoercing,itsemployees in the exercise of their right toself-organization,to form, join,or assist the above-namedUnion, or any other labor organization,tobargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities2.Takethe following affirmative action,which isdeemed necessary to effectuate the policiesof the Act.(a)Make whole the employees listed in Appendix B,attached hereto, in the manner set forth in the section ofthe Trial Examiner'sDecision entitled "The Remedy," forany loss of pay they may have suffered by reason of theRespondent'sdiscrimination against them,and offer toJack Bradbury,Frank Pilant,Charles Schneider, andHaroldWallacereinstatementtotheirformerorsubstantiallyequivalent positions,without prejudice totheir seniority or other rights and privileges.(b)Notifythe four last named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Selective Service Act, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination or copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Post at its establishment in Omaha, Nebraska,copies of the attached notice marked"Appendix A "76Copies of said notice,on forms to be provided by theRegional Director for Region 17, shall,after being dulysignedbyRespondent'srepresentative,bepostedbyRespondent immediatelyupon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith."IT IS FURTHER ORDERED that all allegations of thecomplaint relating to violations other than those foundabove be, and they hereby are, dismissed."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.WE WILL NOT discourage membership in, orconcerted activities on behalf of, Local Lodge 31,InternationalAssociation of Machinists & AerospaceWorkers, AFL-CIO, or any other labor organization,by discriminating against employees with regard totheirhire,tenure,oranyotherconditionofemploymentWE WILL NOT withdraw privileges from ouremployees because of theirunionactivities.WE WILL NOT threaten our employees with reprisalsfor concerted or union activities, coercively interrogateouremployeesabouttheirunionactivitiesorsentiments, or promise them benefits if they refrainfrom union activities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights to self-organization, to form, join or assistLocalLodge31,InternationalAssociationofMachinists& Aerospace Workers, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL Offer Jack Bradbury, Frank Pilant,Charles Schneider, and Harold Wallace immediate andfullreinstatement to their former or substantiallyequivalent positions, andmake them and the otheremployees listed in the attached Appendix "B" wholeforany loss of pay suffered by reason of thediscrimination against them.Allour employees are free to become, remain, orrefrain from becoming or remaining members of LocalLodge 31, InternationalAssociation ofMachinists& O'DANIEL OLDSMOBILE, INC.AerospaceWorkers,AFL-CIO, or any other labororganizationO'DANIEL OLDSMOBILE,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone 816-374-5282APPENDIX BAlvin J. PenryRobert BystromFred FarrisVirgilMostekClarence VaughnDean LangemeierHarold HenveyWallace CummingsPaul ShonkaNicholas NelsonWalter SpratleyLarry Zoucha411George JenkinsJoseph ZouchaWilliam GouchenourLeslie SivertsonAlbert HaithMark DawsonBernard HoffmanLarry Vicker (Ucker?)Kenneth PearceJack BradburyHarold WallaceFrank PilantCharles Schneider